The Court,
recollected, that the motion to dismiss the bill, was strenuously opposed by counsel for the defendants. Now, the parties change sides. It would be dangerous to allow the reinstatement of suits once dismissedj and it seems, that a suit once voluntarily dismissed, can never be reinstated, unless the order was obtained by fraud. Here, was no fraud.
Regularity in the conduct of suits, would be destroyed, if the parties were thus allowed to mix judicial with extra judicial proceedings.
*373The case of M’Vickar v. Wolcott, in the court of errors, 4 John. 510, turned upon the point, that matter which is not by law referable to referees, can not be made the subject of any review in the courts, upon objections to the report.
Motion refused : but leave given to file a new bill.